
	

114 S1270 IS: Reliable Investment in Vital Energy Reauthorization Act
U.S. Senate
2015-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1270
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2015
			Mr. Gardner introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Energy Policy Act of 2005 to reauthorize hydroelectric production incentives and
			 hydroelectric efficiency improvement incentives, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Reliable Investment in Vital Energy Reauthorization Act or the RIVER Act. 2.Hydroelectric production incentivesSection 242(g) of the Energy Policy Act of 2005 (42 U.S.C. 15881(g)) is amended by striking each of the fiscal years 2006 through 2015 and inserting each of fiscal years 2016 through 2025.
 3.Hydroelectric efficiency improvementSection 243(c) of the Energy Policy Act of 2005 (42 U.S.C. 15882(c)) is amended by striking each of the fiscal years 2006 through 2015 and inserting each of fiscal years 2016 through 2025.  